Citation Nr: 0113110	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  97-19 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1. Entitlement to service connection for a hiatal hernia.  

2. Entitlement to service connection for gastritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel

INTRODUCTION

The veteran had active military service from May 1981 to 
February 1984.  This matter came to the Board of Veterans' 
Appeals (Board) on appeal of a December 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Wilmington, Delaware.  Although the veteran perfected 
an appeal with respect to the issue of entitlement to a 
compensable rating for plano valgus of the left foot, he 
withdrew his appeal with respect to this issue in June 1999.  
In January 2000 the Board remanded the remaining issues on 
appeal to the RO for further development.  An SSOC was issued 
in September 2000, and the case was returned to the Board in 
March 2001.  


FINDINGS OF FACT

1. All available evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.  

2. Neither chronic gastritis nor chronic hiatal hernia was 
present in service, and neither disorder is etiologically 
related to service.


CONCLUSIONS OF LAW

1. Hiatal hernia was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 
2000); Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C.A. § 5107); 
38 C.F.R. §§ 3.303, 3.304 (2000).  



2. Gastritis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 
2000); Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C.A. § 5107); 
38 C.F.R. §§ 3.303, 3.304 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the veteran's appeal but after the 
RO's most recent consideration of the veteran's claims, the 
Veterans Claims Assistance of Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law.  This 
liberalizing legislation is applicable to the veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  

The record reflects that the veteran has been informed of the 
requirements for establishing entitlement to the benefits 
sought on appeal.  By virtue of the statement of the case, 
supplemental statements of the case and the previous Board 
remand, the veteran and his representative were given notice 
of the information, medical evidence, and/or lay evidence 
necessary to substantiate his claims.  The veteran has 
informed the RO of all sources of medical records potentially 
supportive of his claims, and the RO has obtained all 
available records from those health care providers.  In this 
regard, the Board notes that in June 2000 the RO requested 
Dr. Carl E. Turner, who has been treating the veteran since 
1996 for esophageal reflux, to provide copies of his records 
pertaining to treatment of the veteran, but he failed to do 
so.  The RO thereafter informed the veteran of Dr. Turner's 
failure to provide the requested records, but the veteran did 
not submit copies of the records either.  Therefore, the 
Board has concluded that the records of Dr. Turner are 
unavailable and that there are no outstanding, available 
records which should be obtained.  

Although the veteran has not been provided a VA examination 
to determine the etiology of his claimed disabilities, the 
Board is of the opinion that there is no reasonable 
possibility that such an examination would substantiate 
either of the veteran's claims.  

In sum, the facts relevant to the veteran's claims have been 
properly developed and there is no further action which 
should be undertaken to comply with the provisions of the 
VCAA.  Therefore, the veteran will not be prejudiced as a 
result of the Board deciding these claims without first 
affording the RO an opportunity to consider the claims in 
light of the VCAA. 

I.  Factual Basis

A review of the veteran's service medical records reflects 
that in May 1981, he was medically examined for purposes of 
enlistment in the U.S. Army.  On clinical evaluation there 
were no complaints or findings associated with a hiatal 
hernia or gastritis.  

Subsequently in November 1981, during the course of his 
active service, the veteran sought treatment, complaining of 
a runny nose, diarrhea, chills, and headaches.  On clinical 
evaluation, in particular, the veteran's abdomen was noted as 
soft with left upper quadrant (LUQ) tenderness, and bowel 
sounds were mildly increased.  The assessment was question of 
viral syndrome."  A treatment record dated later that same 
month notes that the veteran was doing much better, and the 
assessment included that the veteran was recovering from a 
viral syndrome.  

The veteran was again examined in May 1982.  A treatment 
record noted that he had suffered from hematemesis in the 
past, based on a November 1981 treatment note, although the 
examiner reported that there was no bleeding currently.  The 
veteran was noted as being guaiac negative.  

In October 1983, the veteran sought medical treatment 
complaining of diarrhea for two days.  He also reported 
having thrown up, and of suffering from stomach cramps and 
pain in his lower abdomen.  The veteran reported that he 
belched quite a bit, and that his belches had a bad odor.  On 
clinical evaluation, the veteran's abdomen was soft, mildly 
tender upon palpation, with no rebound tenderness or 
rigidity, and there were normal bowel sounds.  A nasogastric 
tube was introduced into the veteran's stomach, and upon 
aspiration, no bloody contents were revealed.  The veteran 
was advised to drink clear liquids for the rest of the day 
and assigned to his quarters for 24 hours.  He was also 
prescribed Kaopectate.  The examiner's assessment was rule 
out viral syndrome.  

In February 1984, the veteran was medically examined for 
purposes of separating from active service.  On clinical 
evaluation, there were no complaints or findings of a hiatal 
hernia or gastric disorder.  

The veteran filed his original claim for service connection 
in March 1984, but did not claim entitlement to service 
connection for gastritis or hiatal hernia at that time or 
until September 1996.

In response to his service connection claim, the veteran 
underwent a general medical examination by the Department of 
the Army in February 1985 and a general medical examination 
by the Department of Defense in May 1985.  Both of these 
examinations were negative for evidence of gastritis or a 
hiatal hernia.

A 5th General Hospital treatment record, dated in September 
1986, notes the veteran's complaints of cramps, and a burning 
sensation in his chest and apparently his stomach.  It does 
not show that gastritis or hiatal hernia was diagnosed.

The earliest post-service medical evidence showing a 
diagnosis of gastritis or hiatal hernia is a report of the 
veteran's hospitalization in a VA facility in October and 
November 1991, which shows that chronic gastritis was 
diagnosed.  Later medical evidence of gastritis and hiatal 
hernia is also of record.  

In July 1997, the veteran testified before a Hearing Officer 
at the RO in Wilmington.  He reported that he first began to 
suffer from stomach distress in 1981, and that his symptoms 
were associated with foul-smelling belching.  During his 
belching episodes, he experienced a burning sensation in his 
throat.  When he reported for treatment for this problem, he 
was given Mylanta, but no diagnostic studies were performed 
to determine the cause of his stomach pain.  Since that time 
he had been treated for both gastritis and a hiatal hernia.  

In April 2000, the RO received a statement from Dr. Carl E. 
Turner, dated in March 2000.  Dr. Turner noted that he had 
been treating the veteran since 1996 for symptoms of 
heartburn, which the veteran had dated to military service.  
Dr. Turner concluded that based on the history reported by 
the veteran, the veteran suffered from a service-related 
esophageal reflux disorder or at least the veteran dated the 
symptomatology of the disorder to his military service.  

II.  Analysis

Under the governing statutory and regulatory criteria, 
service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury or disease during such service.  38 U.S.C.A. § 1110 
(West Supp. 2000); 38 C.F.R. §§ 3.303(a), 3.304 (2000).  
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

The United States Court of Appeals for Veterans Claims 
(Court) has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet.App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet.App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet.App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet.App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet.App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); Pub. L. No. 106-475, § 4, 
114 Stat. 2096, 2099 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107(b)); 38 C.F.R. § 3.102 (2000).  

The veteran essentially contends that service connection is 
warranted for gastritis and hiatal hernia because both 
disorders were manifested in service and have continued since 
service.  The evidence supportive of the veteran's claims is 
limited to the statements of the veteran and the March 2000 
statement of Dr. Turner.  In his statement, Dr. Turner opined 
that the veteran's esophageal reflux disorder is connected to 
his military service.  Dr. Turner's statement constitutes 
competent evidence of a nexus between the veteran's current 
esophageal reflux disorder and his military service.  
However, Dr. Turner also reported that he began treating the 
veteran in 1996 and that his opinion was based upon history 
provided by the veteran of heart burn dating back to military 
service.  The Court has also held that a physician's opinion, 
predicated on a history related by the veteran, can be no 
better than the facts alleged by the veteran.  See Elkins v. 
Brown, 5 Vet.App. 474, 478 (1993); Reonal v. Brown, 5 Vet. 
App. 458, 460-61 (1993); Swann v. Brown, 5 Vet.App. 229, 233 
(1993).

Although the veteran claims that the symptoms ultimately 
leading to diagnoses of gastritis and hiatal hernia have been 
present since military service, there is no corroboration of 
this self-serving assertion in the record.  In this regard, 
the Board notes that service medical records show that the 
veteran was seen with gastric and epigastric complaints, to 
include belching, but he was medically evaluated on those 
occasions, to include insertion of a nasogastric tube into 
his stomach in October 1983, and neither gastritis nor hiatal 
hernia was diagnosed.  Moreover, the veteran did not claim 
service connection for either of these disorders when he 
filed his initial claim for service connection in March 1984 
or until more than 10 years following his discharge from 
service, general medical examinations in February and May 
1985 disclosed no evidence of gastritis or hiatal hernia, and 
there is no other medical evidence of record showing that 
either disorder was diagnosed prior to 1991, more than seven 
years following the veteran's discharge from service. 
Therefore, the Board must conclude that the preponderance of 
the evidence is against the veteran's claims. 


ORDER

Entitlement to service connection for a hiatal hernia is 
denied.  

Entitlement to service connection for gastritis is denied.  



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 

